 



Exhibit 10.1

    Service Agreement No. To Be Assigned     Control No. To Be Assigned

HSS SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this day of July 27, 2007, by and between
HARDY STORAGE COMPANY, LLC (Seller) and WASHINGTON GAS LIGHT COMPANY (Customer).
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1.     Service to be Rendered. Seller shall perform and Customer shall
receive service in accordance with the provisions of the effective HSS Rate
Schedule and applicable General Terms and Conditions of Seller’s FERC Gas
Tariff, Original Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. Seller shall store
quantities of gas for Customer up to but not exceeding Customer’s Storage
Contract Quantity as specified in Appendix A, as the same may be amended from
time to time by agreement between Customer and Seller, or in accordance with the
rules and regulations of the Commission. Service hereunder shall be provided
subject to the provisions of Part 284.223 of Subpart G of the Commission’s
regulations. Customer warrants that service hereunder is being provided on
behalf of Customer.
Section 2.     Term. Service under this Agreement shall commence as of April 1,
2007, or upon receipt of all necessary regulatory approvals, whichever is later,
and shall continue in full force and effect until March 31, 2023 Pre-granted
abandonment shall apply upon termination of this Agreement, subject to any right
of first refusal Customer may have under the Commission’s regulations and
Seller’s Tariff.
Section 3.     Rates. Customer shall pay Seller the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Agreement. Seller may agree to discount its rate to Customer below Seller’s
maximum rate, but not less than Seller’s minimum rate. Such discounted rate may
apply to: a) specified quantities (contract demand or commodity quantities); b)
specified quantities above or below a certain level or all quantities if
quantities exceed a certain level; c) quantities during specified time periods;
d) quantities at a specified point; and e) that a specified discounted rate will
apply in a specified relationship to the quantities actually stored (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually stored). In addition, the discount agreement may include a
provision that if one rate component which was at or below the applicable
maximum rate at the time the discount agreement was executed subsequently
exceeds the applicable maximum rate due to a change in Seller’s maximum rate so
that such rate component must be adjusted downward to equal the new applicable
maximum rate, then other rate components may be adjusted upward to achieve the
agreed overall rate, so long as none of the resulting rate components exceed the
maximum rate applicable to that rate component. Such changes to rate components
shall be applied prospectively, commencing with the date a Commission order
accepts revised tariff sheets. However, nothing contained herein shall be
construed to alter a refund obligation under applicable law for any period
during which rates which had been charged under a discount agreement exceeded
rates which ultimately are found to be just and reasonable.





--------------------------------------------------------------------------------



 



Section 4.     Notices.    Notices to Seller under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager, Customer Services and notices to Customer shall be addressed
to it at 6801 Industrial Road, Springfield, Virginia 22151, Attention:
Director — Energy Acquisition, until changed by either party by written notice.
Section 5.    Superseded Agreements.    This Agreement supersedes and cancels,
as of the effective date hereof, the following Agreements:                     

                  WASHINGTON GAS LIGHT COMPANY       HARDY STORAGE COMPANY, LLC
 
               
By:
  /s/ Terry D. McCallister       By:   /s/ Brian Adams
 
               
 
               
Title:
  President & COO       Title:   Vice President – Marketing
 
               
 
               
Date:
  5/25/07       Date:   7/27/07
 
               



--------------------------------------------------------------------------------



 



         
 
  Revision No.  
0 
 
       
 
  Control No.    
 
       

Appendix A to Service Agreement No
Under Rate Schedule HSS
between Hardy Storage Company, LLC (Seller)
and Washington Gas Light Company (Customer)
Storage Contract Quantity    5,640,450    Dth
Maximum Daily Storage Quantity    80,166    Dth per day
CANCELLATION OF PREVIOUS APPENDIX A
Service pursuant to this Appendix A, Revision No 0 shall be effective from
April 1, 2009, or upon receipt of all necessary regulatory approvals, whichever
is later, through March 31, 2023
    X    Yes              No (Check applicable blank) This Appendix A, Revision
No. 0 shall cancel and supersede the previous Appendix A, Revision No. 1
effective as of April 1, 2008, to the Service Agreement referenced above
With the exception of this Appendix A, Revision No. 0 all other terms and
conditions of said Service Agreement shall remain in full force and effect

                  WASHINGTON GAS LIGHT COMPANY       HARDY STORAGE COMPANY, LLC
 
               
By:
  /s/ Terry D. McCallister       By:   /s/ Brian Adams
 
               
 
               
Its:
  President & COO       Its:   Vice President – Marketing
 
               
 
               
Date:
  5/25/07       Date:   7/27/07
 
               





--------------------------------------------------------------------------------



 



         
 
  Revision No.  
1 
 
       
 
  Control No.    
 
       

Appendix A to Service Agreement No.
Under Rate Schedule HSS
between Hardy Storage Company, LLC (Seller)
and Washington Gas Light Company (Customer)
Storage Contract Quantity    4,888,160    Dth
Maximum Daily Storage Quantity    69,709    Dth per day
CANCELLATION OF PREVIOUS APPENDIX A
Service pursuant to this Appendix A, Revision No. 1 shall be effective from
April 1, 2008, or upon receipt of all necessary regulatory approvals, whichever
is later, through March 31, 2023
   X     Yes          No (Check applicable blank) This Appendix A, Revision
No. 1 shall cancel and supersede the previous Appendix A, Revision No. 0
effective as of April 1, 2007, to the Service Agreement referenced above
With the exception of this Appendix A, Revision No. 1 all other terms and
conditions of said Service Agreement shall remain in full force and effect

                  WASHINGTON GAS LIGHT COMPANY       HARDY STORAGE COMPANY, LLC
 
               
By:
  /s/ Terry D. McCallister       By:   /s/ Brian Adams
 
               
 
               
Its:
  President & COO       Its:   Vice President – Marketing
 
               
 
               
Date:
  5/25/07       Date:   7/27/07
 
               





--------------------------------------------------------------------------------



 



         
 
  Revision No.  
1 
 
       
 
  Control No.    
 
       

Appendix A to Service Agreement No.
Under Rate Schedule HSS
between Hardy Storage Company, LLC (Seller)
and Washington Gas Light Company (Customer)
Storage Contract Quantity    3,258,773    Dth
Maximum Daily Storage Quantity    46,473    Dth per day
CANCELLATION OF PREVIOUS APPENDIX A
Service pursuant to this Appendix A, Revision No. 1 shall be effective from
April 1, 2007, or upon receipt of all necessary regulatory approvals, whichever
is later, through March 31, 2023
        Yes      X    No (Check applicable blank) This Appendix A, Revision
No. 1 shall cancel and supersede the previous Appendix A, Revision No. 0
effective as of ______________, 20_____, to the Service Agreement referenced
above
With the exception of this Appendix A, Revision No. 1 all other terms and
conditions of said Service Agreement shall remain in full force and effect

                  WASHINGTON GAS LIGHT COMPANY       HARDY STORAGE COMPANY, LLC
 
               
By:
  /s/ Terry D. McCallister       By:   /s/ Brian Adams
 
               
 
               
Its:
  President & COO       Its:   Vice President – Marketing
 
               
 
               
Date:
  5/25/07       Date:   7/27/07
 
               

